NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2480-17T2

C.S.,

          Plaintiff-Respondent,

v.

J.L.-S.1,

     Defendant-Appellant.
_________________________

                    Submitted March 13, 2019 – Decided March 29, 2019

                    Before Judges Nugent and Mawla.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Union County, Docket
                    No. FM-20-0386-14.

                    Law Offices of Lawrence W. Luttrell, attorneys for
                    appellant (John R. Voorhees III, of counsel and on the
                    briefs).

                    DeTorres & DeGeorge, LLC, attorneys for respondent
                    (Rosanne S. DeTorres, of counsel and on the brief).

PER CURIAM

1
    We utilize initials to protect the confidentiality of the parties and their children.
      In this post-judgment matter, defendant J.L.-S. appeals from a December

19, 2017 order, reinstating plaintiff C.S.'s parenting time pursuant to the terms

of the parties' marital settlement agreement (MSA). We reverse and remand for

further proceedings consistent with this opinion.

      We glean the following facts from the record presented. The parties were

divorced in 2014, following a fourteen-year marriage. They entered into a

comprehensive MSA, which addressed, among other things, custody and

parenting time of their then eleven-, nine-, and six-year-old daughters.

Specifically, the parties agreed to joint legal custody and affixed a detailed

parenting plan to the MSA. The document designated defendant the parent of

primary residence and plaintiff the parent of alternate residence. The parenting

plan afforded plaintiff one midweek ninety-minute period of parenting time and

alternating weekend parenting time from Friday evening until Sunday afternoon.

      For reasons the parties dispute, plaintiff's parenting time did not occur.

This resulted in the entry of an order on February 1, 2016, ordering a therapist

to meet with the parties and the children, and provide recommendations

regarding "visitation." Pursuant to the February 2016 order, the parties enrolled

with a therapist to facilitate therapeutic visitation between the children and

plaintiff. In May 2016, the counselor wrote to the motion judge advising the


                                                                         A-2480-17T2
                                       2
children were uncomfortable having parenting time with plaintiff and attempts

to work with the parties directly on co-parenting had failed. The therapist

recommended future parenting time occur in a therapeutic setting, a bonding

evaluation, individual therapy for the children, parenting classes for plaintiff,

and individual therapy for defendant.

      On June 30, 2016, the motion judge entered an order which noted he had

"read the written submissions of the parties, . . . heard oral argument on June 3,

2016, and . . . reviewed the [therapist's] report[.]"       The order suspended

plaintiff's parenting time, ordered the parties to comply with the therapist's

recommendations, and ordered visitation take place in a therapeutic setting. The

order specifically stated: "Any further request for modification of this [o]rder or

enforcement of the [MSA] shall be made by application of the party seeking

further relief."

      On September 14, 2016, the motion judge signed an order appointing a

therapist to provide therapeutic services for plaintiff and the children pursuant

to the June 2016 order. On October 7, 2016, the judge signed an order permitting

the parties' eldest daughter to continue treating with her own separate therapist,

who she had previously treated with. On October 15, 2016, the court-appointed

therapist wrote to the judge recommending the therapeutic visitation be


                                                                           A-2480-17T2
                                        3
suspended pending a best interest evaluation by a forensic psychologist. On

October 21, 2016, the motion judge signed an order suspending therapeutic

visitation and appointing a forensic psychologist.

      On February 7, 2017, the motion judge signed another order, which in

pertinent part, mandated the parties make and attend their appointments with the

forensic psychologist, and required the therapeutic providers to communicate

and cooperate with the psychologist in the evaluation process. It also required

the psychologist to report to the court regarding whether therapeutic visitation

should occur between plaintiff and the two younger children and the feasibility

of parenting time with the eldest child with the aid of therapist.

      The forensic psychologist issued a report in March 2017 regarding the

issue of therapeutic visitation.      He recommended plaintiff have anger

management therapy, the entire family engage in therapy, and for contact

between plaintiff and the children to abide by the recommendations of the family

therapist.

      In August 2017, the psychologist issued a best interest evaluation report.

This report recommended the continuation of joint legal custody and

maintaining defendant as the parent of primary residence. The report also

reiterated the recommendations in the March 2017 report regarding therapeutic


                                                                        A-2480-17T2
                                        4
visitation, but recommended plaintiff have psychotherapy, rather than merely

anger management, and defendant participate in psychotherapy and a psychiatric

evaluation. The purpose of the psychiatric evaluation was to determine the

proper dosage of medicine for defendant to treat her panic attacks and general

anxiety disorder.

      In response to the best interest evaluation, the motion judge issued an

order on October 30, 2017, following a telephone conference with counsel,

implementing the evaluation recommendations.        On October 31, 2017, the

psychologist sent the judge a letter, which he noted was "a follow-up to the

phone conversation [they] had [on] . . . October 30, 2017." The record is unclear

whether counsel participated in the conference call between the judge and the

psychologist. Regardless, the purpose of the October 31 letter was to address

the appointment of a family therapist and to opine whether the psychologist

would recommend parenting time between plaintiff and the middle child. As to

the latter issue, the psychologist recommended plaintiff visit with the child for

two and one-half hours every Saturday and Sunday for lunch.

      On November 2, 2017, the motion judge entered an order for interim

parenting time in accordance with the psychologist's recommendation. The

judge noted the order was opposed. In pertinent part, the preamble to the order


                                                                         A-2480-17T2
                                       5
stated: "[The] [c]ourt . . . read the written objections of defense counsel by letter

dated November 2, 2017, and [found] that based upon the record those

objections are without merit and based upon a misinterpretation of [the forensic

psychologist]'s letter[.]"

      Pursuant to the best interest evaluation, the parties commenced family

therapy. Following her initial meeting with the parties, the therapist wrote to

the motion judge on December 11, 2017, and stated:

             It is clear to me that [defendant] is in need of a
             psychiatric evaluation, medication monitoring and
             individual therapy[] once a week for her anxiety and
             depression. [Plaintiff] should remain in individual
             therapy to help him reduce the stress levels that he has
             been feeling in his life as a result of his divorce and to
             increase his understanding in being empathetic to his
             three, minor, female children. The two parties will
             receive individual therapy with this writer as a means
             to assist them in parental concerns and needs on a
             monthly basis.

                   This being said, I would have difficulty
             addressing concerns between the three minor children
             and their parents if both parents are not a functioning
             part of their lives. It is my recommendation that the
             two parties share joint legal custody of the three minor
             children and remain in family therapy for at least the
             next six months to address any and all concerns as they
             happen.

      A dispute arose regarding whether the family therapist could also provide

individual therapy. This prompted a conference call between counsel and the

                                                                             A-2480-17T2
                                         6
motion judge. Plaintiff's counsel argued the family therapist could not also

provide individual therapy and also addressed the therapist's December 11, 2017

letter. Counsel argued the judge should reinstate parenting time due to "the

drama and the dynamics between . . . both parents and the children, when the

children don't see their parent except on Saturday for three hours[.]"

      Defendant's counsel argued the issue of individual therapy had been

addressed because the family therapist had clarified she could not provi de both

family and individual therapy.      Regarding plaintiff's request to reinstate

parenting time, counsel noted the family therapist

            did not recommend that parenting time be reinstated . . .
            if she wanted to say that, she certainly would have put
            that in her letter. All she recommends is that the joint
            legal custody continue and that the parties remain in
            family talk therapy for at least six months. . . .

                   So if [plaintiff's] counsel wants to go ahead and
            make further recommendations or [seek] a
            reinstatement [of parenting time], then I suggest that
            she file a motion[.]

In response, plaintiff's counsel conceded the family therapist had not stated

parenting time should be reinstated, but that counsel and her client had

interpreted the December 11, 2017 letter accordingly.

      The motion judge asked counsel to forward the therapist's letter for his

review and stated "unless you have an objection, I'll call [the therapist] on my

                                                                         A-2480-17T2
                                        7
own and see what she's saying and try and schedule a four-way." After the

judge's suggestion, the following colloquy took place:

            [PLAINTIFF'S COUNSEL]: [J]udge, [the therapist]
            just emailed us. . . .

            [THE COURT]: [O]kay.

            [PLAINTIFF'S COUNSEL]: . . . I can forward it to you
            . . . [i]t's one sentence,

            "I would have to recommend that the couple revert back
            to whatever prior arrangement they had agreed upon at
            the time of their divorce." That is what she says.

            [THE COURT]: Okay. All right. So send that.

      Plaintiff's counsel then offered to forward a proposed form of order for

parenting time for the judge and defendant's consideration. The judge indicated

he would then "schedule something[.] . . . And we'll try to figure something out

so we can break this logjam with the assistance of an expert."

      The record before us does not include the email from the therapist that

plaintiff's counsel offered to send the judge. However, the therapist sent the

judge a letter on December 14, 2017. Notably, the letter did not expressly state

parenting time should be reinstated and did not suggest a specific parenting time

schedule, but rather, addressed "some questions regarding 'joint custody[.]'"

Specifically, the therapist advised the court that defendant had "allowed the


                                                                         A-2480-17T2
                                       8
children to make the decision to visit or not visit their father[.] . . . This has

allowed the children to have the power, which they have used at their discretion

and there is now a need to put the power back in the parents' control." The

therapist recommended the judge place a structure "in place to help with the

adjustment process for each minor child. . . . This cannot be done if [plaintiff]

is not permitted to see the children as was initially scheduled in the divorce

agreement."

      Following the judge's receipt of this letter, he entered the December 19,

2017 order challenged in this appeal. Paragraph three of the order stated as

follows: "Based on the recommendation of [the therapist], [p]laintiff's parenting

time under the terms of the parties['] . . . [MSA] is hereby reinstated to the parties

shared [j]oint [l]egal [c]ustody with slight modifications to reduce future

conflict and occasioned by the distance between the parties' respective

residences." The order attached the therapist's December 11, 2017 letter, which

according to its preamble, the judge had considered in addition to having

conducted a telephone conference with counsel. 2



2
  The record does not reflect that the judge scheduled another proceeding
following the December 14, 2017 conference, as he had indicated. Therefore,
we assume the December 19, 2017 order's mention of a telephonic conference
referenced the December 14, 2017 event.
                                                                              A-2480-17T2
                                          9
                                       I.

                   We defer to a trial judge's factfinding "when
            supported by adequate, substantial, credible evidence."
            Cesare v. Cesare, 154 N.J. 394, 411-12 (1998) (citing
            Rova Farms Resort, Inc. v. Inv'rs Ins. Co., 65 N.J 474,
            484 (1974)). "[W]e do not weigh the evidence, assess
            the credibility of witnesses, or make conclusions about
            the evidence." Mountain Hill, LLC v. Twp. of
            Middletown, 399 N.J. Super. 486, 498 (App. Div. 2008)
            (quoting State v. Barone, 147 N.J. 599, 615 (1997)).
            We also recognize the Family Part has "special
            jurisdiction and expertise in family matters," which
            often requires the exercise of reasoned discretion.
            Cesare, 154 N.J. at 413. Thus, if we conclude there is
            satisfactory evidentiary support for the Family Part
            judge's findings, our "task is complete and [we] should
            not disturb the result." Beck v. Beck, 86 N.J. 480, 496
            (1981) (quoting State v. Johnson, 42 N.J. 146, 161-62
            (1964)).

            [M.G. v. S.M., 457 N.J. Super. 286, 293 (App. Div.
            2018) (second alteration in original).]

      Defendant argues the December 19, 2017 order was erroneous because it

was entered over her objections without a plenary hearing or opportunity to be

heard. She also argues the record lacked evidence to support the reinstatement

of parenting time. We agree.

      It is fundamental that "[t]he court shall, by an opinion or memorandum

decision, either written or oral, find the facts and state its conclusions of law

thereon . . . on every motion decided by a written order that is appealable as of


                                                                         A-2480-17T2
                                      10
right[.]" R. 1:7-4(a); Curtis v. Finneran, 83 N.J. 563, 569-70 (1980); see also

Ronan v. Adely, 182 N.J. 103, 110-11 (2004) (finding the record in a child name

change dispute "deficient to make a meaningful review" because "the trial court

received no testimony from either of the parties and made no findings of fact.

Additionally, the record [did] not contain a certification by the parties setting

forth their respective reasons for or against the name change.")

                   In custody cases, it is well settled that the court's
            primary consideration is the best interests of the
            children. Kinsella v. Kinsella, 150 N.J. 276, 317
            (1997). The court must focus on the "safety, happiness,
            physical, mental and moral welfare" of the children.
            Fantony v. Fantony, 21 N.J. 525, 536 (1956). See also
            P.T. v. M.S., 325 N.J. Super. 193, 215 (App. Div. 1999)
            ("In issues of custody and visitation '[t]he question is
            always what is in the best interests of the children, no
            matter what the parties have agreed to.'") (internal
            quotation marks omitted and alteration in original)
            (quoting Giangeruso v. Giangeruso, 310 N.J. Super.
            476, 479 (Ch. Div. 1997)). Custody issues are resolved
            using a best interests analysis that gives weight to the
            factors set forth in N.J.S.A. 9:2-4(c). V.C. v. M.J.B.,
            163 N.J. 200, 227-28.

                  A party seeking to modify custody must
            demonstrate changed circumstances that affect the
            welfare of the children. Borys v. Borys, 76 N.J. 103,
            115-16 (1978); Sheehan v. Sheehan, 51 N.J. Super. 276,
            287 (App. Div. 1958). A plenary hearing is required
            when the submissions show there is a genuine and
            substantial factual dispute regarding the welfare of the
            children, and the trial judge determines that a plenary
            hearing is necessary to resolve the factual dispute.

                                                                           A-2480-17T2
                                       11
Shaw v. Shaw, 138 N.J. Super. 436, 440 (App. Div.
1976); see Lepis v. Lepis, 83 N.J. 139, 159 (1980)
(holding "a party must clearly demonstrate the
existence of a genuine issue as to a material fact before
a hearing is necessary," and noting that "[w]ithout such
a standard, courts would be obligated to hold hearings
on every modification application"). See also R. 5:8-6
(requiring the court to "set a hearing date" if it "finds
that the custody of children is a genuine and substantial
issue").

       In some cases, there is clearly a need for an
evidentiary hearing to resolve custody or parenting time
issues. See, e.g., P.T., 325 N.J. Super. at 215, 222
(evidentiary hearing required prior to entry of order of
joint custody and unsupervised visitation with father
who had been accused of sexually abusing the child);
Mackowski v. Mackowski, 317 N.J. Super. 8 (App.
Div. 1998) (holding that father's motion to transfer
custody of sixteen-year-old daughter, who repeatedly
expressed preference to live with father, should not
have been decided without a plenary hearing); Fusco v.
Fusco, 186 N.J. Super. 321 (App. Div. 1982) (holding
that plenary hearing was necessary to determine nature
and extent of visitation to be granted to father who was
serving a thirty-two-year prison term for first-degree
murder). See also Dorfman v. Dorfman, 315 N.J.
Super. 511, 518 (App. Div. 1998) (noting that detailed
and documented evidence demonstrating that "child
was experiencing significant behavioral problems"
warranted court intervention "to at least order an
investigation of the problem").         In many cases,
however, where the need for a plenary hearing is not so
obvious, the threshold issue is whether the movant has
made a prima facie showing that a plenary hearing is
necessary.



                                                            A-2480-17T2
                          12
              [Hand v. Hand, 391 N.J. Super. 102, 105-06 (App. Div.
              2007) (second alteration in original).]

      We appreciate the motion judge's efforts to actively manage a difficult

custody dispute without the necessity of successive, and undoubtedly costly,

motion practice. However, the de jure suspension of plaintiff's parenting time

for excess of a year, and de facto for a greater period, constituted a changed

circumstance requiring the motion judge to make findings and explain the

reasons for reverting to the MSA's parenting time schedule. Even if the judge

believed he was enforcing the MSA pursuant to Rule 1:10-3 and 5:3-7(a),

because he accepted the argument by plaintiff's counsel and the therapist's

insinuation that defendant's conduct had hampered parenting time, defendant

had a right to be heard and the judge owed the parties an explanation of his

decision. Without insight into the judge's thought process, we are unable to

conclude there is sufficient evidence in the record to support the December 19,

2017 order.

      For these reasons, we reverse and remand the matter for the judge to

render findings of fact and conclusions of law. The judge shall provide both

parties the opportunity to be heard through certification and then determine

whether a plenary hearing is necessary before adjudicating the custody and

parenting time issues in dispute.

                                                                       A-2480-17T2
                                      13
Reversed and remanded. We do not retain jurisdiction.




                                                        A-2480-17T2
                              14